—Judgment unanimously affirmed. Memorandum: County Court did not err in precluding a defense witness from testifying that she heard a codefendant say that he had shot the victim because the victim was an informant from out of State. The statement was not admissible as a declaration against the codefendant’s penal interest because there were no supporting circumstances present independent of the statement itself to attest to its trustworthiness and reliability (see, People v Settles, 46 NY2d 154, 167). In the absence of such supporting evidence, the exclusion of the proffered testimony does not constitute a violation of the Due Process Clause of the Fourteenth Amendment (see, People v Dackowski, 50 NY2d 962, 964; cf., Green v Georgia, 442 US 95, 97). There was sufficient nonaccomplice evidence to satisfy the corroboration requirement. "The corroborative glue does not require independent proof of the elements of the crime to sustain a conviction; it just has to bind the accomplice evidence to the defendant” (People v Breland, 83 NY2d 286, 293). Defendant’s sentence is neither unduly harsh nor excessive. We have reviewed defendant’s remaining contentions and conclude that each is lacking in
*1037merit. (Appeal from Judgment of Erie County Court, McCarthy, J.—Murder, 2nd Degree.) Present—Green, J. P., Wesley, Callahan, Doerr and Davis, JJ.